EXAMINER’S COMMENT/REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted July 13, 2020, have been received and considered by the Examiner. 

Allowable Subject Matter
Claims 1-44 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, Kim et al. (US 2007/0009803), Iwase (US 2014/0170464), Diehl et al. (US 2010/0055370), Less et al. (US 2009/0155678), Daido et al. (US 2003/0003363) and JP 5183016 (a raw machine translation), teaches all of the limitations of claims 1 and 18 with the exception of:
providing a flexible porous composite battery separator, comprising: 
a first group of inorganic particles and a second group of inorganic particles, wherein 
the first group of inorganic particles comprises boehmite particles having a first particle size and 

a polymeric binder; 
wherein the first group of inorganic particles and the second group of inorganic particles are dispersed in the polymeric binder to form the flexible porous composite battery separator, and
wherein the flexible porous composite battery separator does not comprise an additional polymeric separator layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724